Order filed October 6, 2016




                                     In The


        Eleventh Court of Appeals
                                   ____________

                               No. 11-16-00176-CR
                                   __________

                  JOE ANTHONY ALVAREZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 19636B


                                    ORDER
      Upon receipt of the clerk’s record, this court became aware of a July 8, 2016
order in which the trial court permitted Kevin W. Willhelm, court-appointed counsel
for Joe Anthony Alvarez, to withdraw as counsel of record for Alvarez. In the order,
the trial court noted that Alvarez is indigent and entitled to the appointment of
counsel to represent him on appeal. However, the trial court has not appointed
counsel to replace Willhelm.
      We abate the appeal and remand the cause to the trial court so that the trial
court may either appoint counsel for Alvarez or conduct a hearing to determine the
following:
      1. Whether Alvarez desires to prosecute this appeal;
      2. Whether Alvarez is still indigent;
      3. If not indigent, whether Alvarez has retained counsel for this appeal; and
      4. If indigent, whether Alvarez desires to have counsel appointed to represent
         him in this appeal or whether, after being warned of the dangers and
         disadvantages of self-representation, Alvarez competently and intelligently
         chooses to exercise the right to represent himself.

In the event that the trial court determines that Alvarez is indigent and is exercising
his right to represent himself, the trial court must develop evidence as to whether
Alvarez’s decision to proceed without counsel is knowingly and intelligently made.
See Faretta v. California, 422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex.
Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987);
Webb v. State, 533 S.W.2d 780, 783–86 (Tex. Crim. App. 1976). If the trial court
conducts a hearing, the trial court is directed to enter findings of fact and conclusions
of law and to make any appropriate recommendations to this court. We note that
Alvarez need not appear in person at the hearing and that the trial court may permit
him to appear via telephone.
      The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing any findings, recommendations, and orders
of the trial court related to this abatement. If the trial court conducts a hearing, the
court reporter is directed to prepare and forward to this court the reporter’s record
from the hearing. These records are due to be filed in this court on or before
October 28, 2016.



                                           2
      The appeal is abated.


                                               PER CURIAM


October 6, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3